DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-17 in the reply filed on 07/13/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious or undue burden on the Examiner in keeping all of the claims pending in this application because method claims 18-20 share certain aspects of apparatus claims 1-17, e.g. a generator and first and second bearings, and directing leakage from the compressor to cool the generator and bearings. This is not found persuasive because method claim 18 further recites control aspects not found in the apparatus claims (“determining an operating condition of the sCO2 turbo generator rotor assembly; and adjusting the leakage from the compressor to achieve a balance of generator efficiency and a parasitic pumping loss for the operating condition”). Restriction is appropriate in this case because the apparatus as claimed can be used in a materially different process of using that apparatus, as explained in the 05/13/2022 restriction requirement, and there would be a serious search and examination burden because the method would require different fields of search such as control-specific subclasses, and different search strategies and queries relevant to the specific control method.
Accordingly, the requirement is still deemed proper and is therefore made FINAL. Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-11, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al. CN 108625917 (translation attached).
Regarding claim 1, Deng discloses (see Fig. 1):
A turbo generator rotor assembly, comprising: 
a generator 11, 12 (a motor operated in reverse is a generator, moreover the invention relates to a power component of a power generation system [0002], and the motor is also referred to as an alternator, see para. [0005] T-A-C aka Turbine-Alternator-Compressor); 
first (see bearings 6, 8, 9 on the left side near compressor 1) and second bearings (see bearings 6, 8 on the right side near turbine 20) on a compressor-side and a turbine-side of the generator 11, 12; and 
a combination seal configuration 3 (see labyrinth seals 3 on both sides) in which leakage from the compressor 1 cools the first bearing (bearings 6, 8, 9 on the left side near compressor 1), the generator 11, 12 and the second bearing (bearings 6, 8 on the right side near turbine 20) [0036] [0042].

Regarding claim 2, Deng discloses:
wherein the combination seal configuration comprises: 
a controlled-leakage seal 3 (labyrinth seal 3 on the left side near compressor 1, a labyrinth seal being a type of controlled-leakage seal) axially interposed between a compressor 1 and the first bearing (bearings 6, 8, 9 on the left side near compressor 1); and 
a low-leakage seal 3 (labyrinth seal 3 on the right side near turbine 20, “minimizes leakage” [0035] thus also being a type of low-leakage seal) axially interposed between the second bearing (bearings 6, 8 on the right side near turbine 20) and a turbine 20.

Regarding claim 9, Deng discloses (see Fig. 1):
A super-critical carbon dioxide (sCO2) [0002] turbo generator rotor assembly with a generator 11, 12 (a motor operated in reverse is a generator, moreover the invention relates to a power component of a power generation system [0002], and the motor is also referred to as an alternator, see para. [0005] T-A-C aka Turbine-Alternator-Compressor) operably interposed between a compressor 1 and a turbine 20, the turbo generator rotor assembly comprising: 
a first bearing (bearings 6, 8, 9 on the left side near compressor 1) interposed between the compressor 1 and the generator 11, 12; 
a second bearing (bearings 6, 8 on the right side near turbine 20) interposed between the generator 11, 12 and the turbine 20; 
a controlled-leakage seal 3 (labyrinth seal 3 on the left side near compressor 1, a labyrinth seal being a type of controlled-leakage seal) interposed between the compressor 1 and the first bearing (bearings 6, 8, 9 on the left side near compressor 1); and 
a low-leakage seal 3 (labyrinth seal 3 on the right side near turbine 20, “minimizes leakage” [0035] thus also being a type of low-leakage seal) interposed between the second bearing (bearings 6, 8 on the right side near turbine 20) and the turbine 20.

Regarding claim 10, Deng discloses:
wherein: the generator 11, 12 is axially interposed between the compressor 1 and the turbine 20, 
the first bearing (bearings 6, 8, 9 on the left side near compressor 1) and the second bearing (bearings 6, 8 on the right side near turbine 20) are axially interposed between the compressor 1 and the generator 11, 12 and between the generator 11, 12 and the turbine 20, respectively, and 
the controlled-leakage (labyrinth seal 3 on the left side near compressor 1) and low-leakage seals (labyrinth seal 3 on the right side near turbine 20) are axially interposed between the compressor 1 and the first bearing (bearings 6, 8, 9 on the left side near compressor 1) and between the second bearing (bearings 6, 8 on the right side near turbine 20) and the turbine 20, respectively.

Regarding claims 3 and 11, Deng discloses:
wherein the controlled-leakage seal (labyrinth seal 3 on the left side near compressor 1) comprises a labyrinth seal 3.

Regarding claims 8 and 17, Deng discloses:
wherein a flow rate of the leakage from the compressor 1 is adjustable (leakage through labyrinth seal 3 is adjustable based on pressure differential across the seal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. CN 108625917 in view of Huang et al. CN 205823447 (translation attached).
Regarding claims 4-5 and 12-13, Deng discloses:
wherein the controlled-leakage seal (labyrinth seal 3 on the left side near compressor 1) comprises a labyrinth seal 3.
Deng is silent regarding:
wherein the low-leakage seal comprises a film riding face seal.
Huang teaches (see Fig. 1):
wherein the low-leakage seal 8, 9 (combined sealing system on the right side between bearings 6, 7 and turbine 10 [0041]) comprises a film riding face seal 8 (dry gas aka film riding seal 8, shown as a face seal see Fig. 1).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the low-leakage seal in Deng as taught by Huang to further ensure that the high-temperature CO2 from the turbine does not leak into the generator/bearing chamber so that the bearings are protected from excess temperatures and can work in a normal temperature range (Huang [0038] [0041]). 

Claim(s) 6-7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. CN 108625917 in view of Wright et al. US 8,397,506.
Regarding claims 6 and 14, Deng discloses:
wherein the combination seal configuration 3 (labyrinth seals 3 on both sides) is configured such that at least a portion of the leakage from the compressor 1 flows through the first bearing (bearings 6, 8, 9 on the left side near compressor 1), around the generator 11, 12 and through the second bearing (bearings 6, 8 on the right side near turbine 20) and is redirected as egress 17 from the second bearing [0036] [0042].
wherein at least a portion of the leakage from the compressor 1 flows through the controlled-leakage seal 3 (labyrinth seal 3 on the left side near compressor 1), through the first bearing (bearings 6, 8, 9 on the left side near compressor 1), around the generator 11, 12 and through the second bearing (bearings 6, 8 on the right side near turbine 20) and is redirected as egress 17 from the second bearing by the low-leakage seal 3 (labyrinth seal 3 on the right side near turbine 20) [0036] [0042].
	Deng is silent regarding:
wherein the egress is directed to a pump.
Wright teaches (see Figs. 1-2):
wherein the egress 143 is directed to a pump 163.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Deng with that of Wright for the advantages of lowering the pressure in the rotor cavity to protect the bearings from high pressures during operation, to reduce windage loss effects, and to reduce failures and/or improve performance, as well as to provide a hermetic system in which the working fluid is recirculated back into the fluid circuit rather than being released into the surrounding environment so that CO2 is not undesirably released into the environment and no refill is needed (Wright col. 8, l. 1-21, col. 11, l. 65-col. 12, l. 8). 

Regarding claims 7 and 15, the combination of Deng and Wright teaches:
wherein the combination seal configuration 3 (labyrinth seals 3 on both sides) is further configured such that leakage from a turbine 20 is redirected as egress 17 from the second bearing (bearings 6, 8 on the right side near turbine 20) to the pump (Deng [0042]).
wherein leakage from the turbine 20 is redirected as egress 17 from the second bearing (bearings 6, 8 on the right side near turbine 20) to the pump by the low-leakage seal (Deng [0042]).

Regarding claim 16, the combination of Deng and Wright teaches:
wherein the first bearing (bearings 6, 8, 9 on the left side near compressor 1), the generator 11, 12 and the second bearing (bearings 6, 8 on the right side near turbine 20) are cooled by the leakage from the compressor 1 (Deng [0036] [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        08/08/2022